Citation Nr: 1242477	
Decision Date: 12/12/12    Archive Date: 12/20/12

DOCKET NO.  10-40 461A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

1.  Entitlement to service connection for degenerative disc disease of the lumbar spine, to include as secondary to osteoarthritis of the bilateral knees.  

2.  Entitlement to a disability evaluation in excess of 20 percent for grade II acromioclavicular joint separation of the left shoulder.  

3.  Entitlement to a total disability evaluation based on individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Lewis C. Fichera, Attorney at Law


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel
INTRODUCTION

The Veteran had active service from August 1989 to June 1994.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, increasing the Veteran's disability evaluation from 10 percent to 20 percent, effective as of August 28, 2008.  Since this grant did not constitute a full grant of the benefits sought on appeal, this claim is still in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  

In July 2011, the Board denied, among other issues, the claim of entitlement to an increased disability evaluation for a left shoulder disability.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court), and in May 2012, the Court granted a joint motion to remand this issue back to the Board for further development.  The remaining issues were not appealed.  In July 2011, the Board also remanded the issue of entitlement to service connection for degenerative disc disease of the lumbar spine.  

The Veteran's representative has also asserted that the Veteran cannot work as a result of his service-connected disabilities.  In Roberson v. Principi, 251 F.3d 1378, 1384 (2001), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit Court) held that once a claimant:  (1) submits evidence of medical disability, (2) makes a claim for the highest possible rating for the disability, and (3) submits evidence of unemployability due to the disability, an informal claim is raised under 38 C.F.R. § 3.155(a) for TDIU.  And as the U. S. Court of Appeals for Veterans Claims (Court/CAVC) more recently explained in Rice v. Shinseki, 22 Vet. App. 447 (2009), if the Board determines the derivative TDIU claim requires further development before being adjudicated, the appropriate disposition is to remand the TDIU claim.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.

REMAND

Regrettably, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Initially, the Board notes that the issue of entitlement to service connection for degenerative disc disease of the lumbar spine, to include as secondary to the Veteran's service-connected osteoarthritis of the knees, was previously remanded by the Board in July 2011.  The Veteran was to be scheduled for a VA examination to determine whether his low back disability was either caused by, or aggravated by, his service-connected osteoarthritis of the knees.  The record does not reflect that the Veteran was afforded such an examination.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms).  While the Veteran underwent numerous examinations in August 2012, the examination report notes that "X-rays of the lower back were not obtained nor was the back examined as the claimant stated his complaints of back pain occurred after military service."  However, this is irrelevant to the question of whether or not it is at least as likely as not that the Veteran's osteoarthritis of either knee may have caused or aggravated a low back disability.  

Furthermore, VA received a copy of a decision prepared by the Social Security Administration (SSA) in October 2010.  This decision granted the Veteran disability benefits, based in part on his back and shoulder.  The Veteran's representative also asserted in an August 2012 statement that additional records were available from the SSA.  There is no indication that these records have been requested or obtained from SSA.  Therefore, on remand, any determination pertinent to the Veteran's claim for SSA benefits, as well as any medical records relied upon concerning that claim, should be obtained.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992) (where VA has actual notice of the existence of records held by SSA which appear relevant to a pending claim, VA has a duty to assist by requesting those records from SSA).  

In addition, the most recent record of VA medical treatment in the claims file, to include Virtual VA, is dated April 2010.  Records prepared since this time must be obtained and incorporated into the claims file.  

As to the claim for TDIU, the Board will request that the Veteran complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based Upon Unemployability, as completely as possible, as the last time he submitted such application was back in 1997.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VA Form 21-8940, Veteran's Application for Increased Compensation Based Upon Unemployability, and ask him to complete the form in as much detail as possible.  The Veteran is asked to cooperate in these endeavors.  

2.  Following receipt of the VA Form 21-8940, the RO should send a VA Form 21-4192, Request for Employment Information in Connection with Claim for Disability Benefits, for each of the Veteran's former employers for verification of the dates of employment and the reason for the termination of employment.  

3.  Records of VA Medical Center (VAMC) treatment prepared since April 2010 should be obtained and incorporated into the Veteran's claims file.  

4.  Any determination pertinent to the Veteran's claim for SSA benefits, as well as any medical records relied upon concerning that claim, should be obtained from SSA and associated with the claims file.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

5.  The Veteran should be scheduled for a VA examination before an appropriate physician to determine the nature and etiology of his lumbar spine disability.  The Veteran's claims file and a copy of this remand must be made available for review by the examiner during or before the scheduled examination.  All necessary tests should be performed.  The examiner is requested to furnish an opinion concerning whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected osteoarthritis of either knee caused or aggravated a low back disability.  

If aggravation occurred, the examiner should quantify, if possible, the extent to which the disability was aggravated.  The examiner should comment on the effect of the Veteran's injury in 1996 on his low back disability.  The examiner should note that aggravation is defined for these purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of disability (i.e., a baseline) before the onset of the aggravation and identify that aspect of the disability which is due to aggravation. 

A complete rationale must be offered for all opinions provided, and the Veteran's lay statements regarding the history and symptomatology of his low back condition must be considered and discussed.  

6.  The RO should then carefully review the medical opinion obtained to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the RO should return the case to the examiner for completion of the inquiry.  

7.  The RO should then readjudicate the claims on appeal in light of all of the evidence of record.  If an issue remains denied, the RO should provide the Veteran a supplemental statement of the case as to the issue on appeal, and afford him a reasonable period of time within which to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

